Citation Nr: 1117152	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-35 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Whether new and material evidence has been received to reopen a prior claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a prior claim for entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1963 to September 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 


FINDINGS OF FACT

1.  A February 2005 RO decision denied service connection for bilateral hearing loss and tinnitus; the Veteran did not appeal.

2.  New and material evidence has not been received since the February 2005 rating decision.


CONCLUSIONS OF LAW

1.  The February 2005 RO decision that denied entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A.  § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has not been received since the February 2005 RO decision and the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus cannot be reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R.  § 3.156 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The Veteran was previously denied entitlement to service connection for bilateral hearing loss and tinnitus in a February 2005 RO decision; the Veteran did not appeal.  In July 2006, the Veteran applied to reopen his previously denied claim, but the Ro determined that he had not submitted new and material evidence in a March 2007 rating decision.  The Veteran has appealed.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The Board denied the appellant's prior claim because there was no evidence that the Veteran's hearing loss and tinnitus had onset in service or were caused or aggravated by the Veteran's active military service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran's hearing loss and tinnitus are related to his active military service.  

In July 2006, the Veteran submitted a document entitled "Noise Exposure Statement" which detailed his assertions that he developed hearing loss and tinnitus during basic training.  As this statement is a duplicate of one the Veteran submitted as part of his previous claim, this evidence is not new.  Likewise, similar statement made by the Veteran as part of this appeal, such as his April 2007 notice of disagreement, are not new because the Veteran is simply repeating his assertions that he developed bilateral hearing loss and tinnitus during basic training, assertions that were considered as part of the Veteran's initial claim.  

Also of record are VA treatment notes received since February 2005 which show treatment for bilateral hearing loss and tinnitus.  While this evidence is new, it is not material because none of the Veteran's treatment providers has offered an opinion concerning the etiology of his hearing loss and tinnitus and thus this new evidence does not tend to show that the Veteran's hearing loss and tinnitus had onset in service.  In this regard, the issue is not whether the Veteran has these problems, but whether they are related to military service.  Therefore, recent treatment for this problem does not provide material evidence in support of these claims.  

Finally, the Veteran was afforded a VA audiological examination in June 2008.  The examiner offered an opinion that the Veteran's bilateral hearing loss is less likely than not related to the Veteran's active military service.  This evidence is new; however, while it relates to the etiology of the Veteran's claimed disabilities, it is not material because this evidence does not raise a reasonable possibility of substantiating the claim.  The examiner concluded that the Veteran's hearing loss is unrelated to service, providing highly probative evidence against the Veteran's claim.  Such evidence does not tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.

It is important for the Veteran to understand that even if the Board reopened this case, the evidence of record, including the most recent VA examination, would only provide highly probative evidence against this claim, outweighing the Veteran's lay statements.  

Accordingly, the Board finds that the Veteran has not submitted new and material evidence and his prior claims for entitlement to service connection for bilateral hearing loss and tinnitus cannot be reopened.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in October 2006, prior to the initial unfavorable RO decision.  This letter informed the Veteran of what evidence was required to reopen and substantiate his claims, as well as VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed how VA assigns disability ratings and effective dates.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The appellant was afforded a VA medical examination in June 2008.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


